*447We find that the petitioners have failed to come forward with proof of significant economic injury or to establish that strict compliance with the zoning law will cause "practical difficulties” (see, Matter of Fuhst v Foley, 45 NY2d 441, 444-445; Matter of Cowan v Kern, 41 NY2d 591, 596-597; Matter of Vivest Bldg. Corp. v Auwarter, 152 AD2d 582; Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, 138-139). "Proof that the ordinance caused the applicant mere inconvenience, or that the property could be utilized more profitably if an area variance were granted, is ordinarily not sufficient to justify the issuance of a variance, irrespective of the application’s seeming reasonableness” (Human Dev. Servs. v Zoning Bd. of Appeals, supra, at 140). Thus, the respondent properly denied the petitioners’ application. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.